Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Wyoming County [Mark H. Dadd, A.J.], entered July 27, 2012) to review a determination of respondent. The determination found after a tier II hearing that petitioner had violated an inmate rule.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed. Present—Scudder, EJ., Centra, Garni, Lindley and Sconiers, JJ.